Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-16-00166-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 13, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On March 29, 2016, relator Robert Martinez filed a pro se petition for writ of mandamus

seeking an order from this court directing the clerk of the trial court to perform certain functions.

However, this court does not have jurisdiction to grant the requested relief. By statute, this court

has the authority to issue a writ of mandamus against “a judge of a district or county court in the

court of appeals district” and other writs as necessary to enforce our appellate jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). Relator seeks relief against the clerk of the

court, not a district or county court judge and we conclude the requested writ is not necessary to




1
 This proceeding arises out of Cause No. 587693, styled The State of Texas v. Robert Martinez, pending in County
Court at Law No. 5, Bexar County, Texas, the Honorable John A. Longoria presiding.
                                                                                   04-16-00166-CR


enforce our jurisdiction in this instance. Accordingly, relator’s petition for writ of mandamus is

dismissed for lack of jurisdiction.

                                                PER CURIAM

DO NOT PUBLISH




                                               -2-